103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mickey HUFF, Defendant-Appellant.
No. 96-5198.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1996.

Before:  CONTIE, SUHRHEINRICH, and MOORE, Circuit Judges.

ORDER

1
Mickey Huff, a pro se federal prisoner, appeals his sentence of imprisonment entered on his plea of guilty to conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 846.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At sentencing, the government moved for a downward departure pursuant to USSG § 5K1.1.  The district court granted the motion and sentenced Huff to 36 months of imprisonment.  (Huff was originally exposed to a mandatory minimum term of 60 months of imprisonment.)   After sentencing, the government moved for an additional downward departure pursuant to Fed.R.Crim.P. 35.  The district court conducted a hearing, granted the government's motion, and reduced Huff's sentence to 28 months of imprisonment.  Huff appeals that judgment.


3
In his timely appeal, Huff claims that the district court erred by not reducing his sentence to the extent he desired.


4
This court does not have jurisdiction to hear Huff's claims because the court does not have jurisdiction to hear claims based on a district court's failure to depart downward enough to satisfy the defendant.  United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).  Huff claims that the Assistant United States Attorney promised him a 15 month downward departure from his already reduced sentence.  The record reveals that the district court has already twice departed below the mandatory minimum sentence required by the amount of methamphetamine involved.  Thus, Huff's claim merely challenges the degree of the trial court's downward departure.


5
The district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.